Judgment of the Supreme Court, Kings County, rendered June 24, 1966, convicting defendant of two counts each of robbery in the first degree, assault in the second degree and petit larceny, upon a jury verdict, and imposing sentence upon the robbery and assault counts. Judgment reversed, on the law, and new trial ordered. The findings of fact are affirmed. The trial commenced two days after the effective date of the ruling in Miranda v. Arizona (384 U. S. 436). Defendant was identified by eyewitnesses as one of the robbers of a bar in the early morning of August 16, 1965. Two alibi witnesses were called on his behalf. A patrolman was permitted to testify, over objection, that defendant, after his arrest, admitted having been in the bar that morning. In our opinion, it was error to receive that testimony in the absence of proof by the People of compliance, in obtaining the admission, with the procedural safeguards set forth in the Miranda decision. Beldock, P. J., Christ, Brennan, Benjamin and Munder, JJ., concur.